DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ”an AMI platform to generate a service” in claims 1, 10, 11 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an AMI platform to generate a service” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 1, 10, 11 and 12 recite, in part, an AMI platform to generate a service.   Therefore, the claims 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claims 2-9 depend from claim 1 and are therefore also rejected.
For purposes of examination an AMI platform is interpreted as a computer device coupled to or capable of communicating with a smart meter.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “AE-ID” in claim 4 is indefinite because the specification does not clearly define the term, nor can Examiner discern an accepted and consistent definition for the term.
Claims 5-9 depend form claim 4 and are therefore also rejected.
For purposes of examination AE-ID is interpreted as an identifier.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least 

Claims 1-9 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to disembodied step without significantly more. The claim(s) recite(s) the steps, “…storing customer information… requesting an AMI platform to… mapping AMI platform information received…. and transmitting mapping information.  No particular device or apparatus is recited as performing or being required to perform the instant steps and as evidenced by Walsh, (US Pub. 2014/0095145 A1), Figs 3 and 4, these processes can be performed by the human mind and may or may not use a computer as a tool to perform processes.  Claims directed to mental processes have been found to be directed to abstract ideas and thus the claims are directed to a tentative abstract idea.  This judicial exception is not integrated into a practical application because no particular device or apparatus is required in the claim to perform the steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element is require to perform the steps of the claimed method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al.(US Pub. 2014/0095245 A1) (hereinafter Walsh) in view of Tan et al. (US Pub. 2013/0232556 A1)(hereinafter Tan) .
Regarding claim 1, Walsh discloses an AMI management method of an AMI management server which manages an AMI, (Walsh, Figs. 2 and 5 and ¶0026; Embodiments of the present invention may orchestrate the fulfilling of received service requests with AMI head-end )
the method comprising: storing customer information comprising a customer ID (Walsh, ¶0042; a customer may request that utility services start at a particular location (e.g., 22 Market St.), and on a particular day (e.g., May 1), via a telephone call 301 to CCB system 202. Upon receiving the telephone call 301 to start services, CCB system 202 may create a pending start-service agreement to begin the process of starting utility service for the customer.)
 and information regarding a meter corresponding to a corresponding customer; (Walsh, ¶0042; service order management system 210 will automatically evaluate and account for the various variable conditions for fulfilling the enable service request at the service point (that corresponds to 22 Market Street). … variables that service order management system 210 will take into account may include, but are not limited to:… whether a device is installed at the service point and the characteristics of the device, (4) the state of any device that is installed at the service point…; ¶0044; service order management system 210 will evaluate whether the device at the service point is a "non-smart" device, e.g., a mechanical meter, or a "smart" device, e.g., a smart electric meter) 
Walsh, Fig. 5 and ¶0050; At 502, the service order management system orchestrates the process of fulfilling the received service request by instructing an AMI head-end (e.g. AMI head-end 211 of FIG. 2)… At 503, the service order management system may monitor and examine the results of the AMI head-end and the MWM system to determine whether these systems are properly fulfilling the service requests.)
mapping AMI platform information received from the AMI platform as a response to the request onto the customer information; (Walsh, ¶0050; At 503, the service order management system may monitor and examine the results of the AMI head-end and the MWM system to determine whether these systems are properly fulfilling the service requests. At 506, the records of the service order management system may be updated to reflect the results of 503.) While Walsh disclose mapping information received from the AMI platform, Walsh does not specifically disclose the received information is mapped onto customer information.  Tan, in the same field of endeavor as Walsh however discloses mapping AMI platform information received from the AMI platform as a response to the request onto the customer information. (Tan, ¶0034; transmitting, by the controller, the ID and the certificate of the appliance obtained in step (a) to the server; (c) obtaining, by the server, an ID of the smart meter associated with user information of the smart meter)
Tan; ¶0102; the remote server 120 associates the ID information of the smart meter 130 with the IDs and the certificates of the HEMS-controller 110; ¶0163; the remote server 120 further retrieves related information, such as the customer premise postal address in the house of the user, a customer name, and a customer identifier (e.g., a national registration number, a driving license number, and a passport number). It should be noted that such information may have been obtained at the time of a customer registration for a service that uses the smart meter 130.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Walsh with the known technique of received information being mapped onto customer information, as taught by Tan, in order to ensure the correct smart meter network enablement by the system. (Tan, ¶¶0163-0165)
Regarding claim 10, Walsh discloses an AMI management server for managing an AMI, (Walsh, Fig. 2 and ¶0026; Embodiments of the present invention may orchestrate the fulfilling of received service requests with AMI head-end systems as new smart devices are installed or exchanged with old meters; ¶¶0036-0037; External systems may include systems such as a meter data management ("MDM") system 201, a customer care and billing ("CCB") system 202, an operation device management ("ODM") system 203 and a customer self-service )
the AMI management server comprising: a communication unit configured to communicate with a meter and an AMI platform wiredly or wirelessly; (Walsh, ¶0047; A command message sent to fulfill a service request may depend upon a state of a device at a service point (e.g., a state of a smart meter at a service point). The command messages may include "device decommissioning," "remote connect," "remote disconnect," "on-demand read," and "device decommissioning," for example.  ¶0050; At 502, the service order management system orchestrates the process of fulfilling the received service request by instructing an AMI head-end (e.g. AMI head-end 211 of FIG. 2)… At 503, the service order management system may monitor and examine the results of the AMI head-end and the MWM system to determine whether these systems are properly fulfilling the service requests.)
and a control unit configured to control to store customer information comprising a customer ID and information regarding a meter corresponding to a corresponding customer; to request the AMI platform to generate a service; (Walsh, ¶0026; user interfaces that can manage automated metering infrastructure ("AMI") head-end systems, meter data management ("MDM") applications, and work management systems, which, in turn, manage the devices; ¶0042; a customer may request that utility ¶0042; a customer may request that utility services start at a particular location (e.g., 22 Market St.), and on a particular day (e.g., May 1), via a telephone call 301 to CCB system 202. Upon receiving the telephone call 301 to start services, CCB system 202 may create a pending start-service agreement to begin the process of starting utility service for the customer. ¶0050; At 502, the service order management system orchestrates the process of fulfilling the received service request by instructing an AMI head-end (e.g. AMI head-end 211 of FIG. 2)… At 503, the service order management system may monitor and examine the results of the AMI head-end and the MWM system to determine whether these systems are properly fulfilling the service requests.) 
to map AMI platform information received from the AMI platform as a response to the request onto the customer information; (Walsh, ¶0050; At 503, the service order management system may monitor and examine the results of the AMI head-end and the MWM system to determine whether these systems are properly fulfilling the service requests. At 506, the records of the service order management system may be ) While Walsh disclose mapping information received from the AMI platform, Walsh does not specifically disclose the received information is mapped onto customer information.  Tan, in the same field of endeavor as Walsh however discloses mapping AMI platform information received from the AMI platform as a response to the request onto the customer information. (Tan, ¶0034; transmitting, by the controller, the ID and the certificate of the appliance obtained in step (a) to the server; (c) obtaining, by the server, an ID of the smart meter associated with user information of the smart meter)
and to transmit mapping information comprising the mapped information to the AMI platform. (Tan; ¶0102; the remote server 120 associates the ID information of the smart meter 130 with the IDs and the certificates of the HEMS-controller 110; 0163; the remote server 120 further retrieves related information, such as the customer premise postal address in the house of the user, a customer name, and a customer identifier (e.g., a national registration number, a driving license number, and a passport number). It should be noted that such information may have been obtained at the time of a customer registration for a service that uses the smart meter 130.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Walsh with the known technique of received information being mapped onto customer information, as taught by Tan, in order to ensure the correct smart meter network enablement by the system. (Tan
Regarding claim 11, Walsh discloses a computer readable recording medium which records a computer program performing an AMI management method of an AMI management server which manages an AMI, (Walsh, ¶0002; One embodiment is directed generally to a computer system, and in particular to a computer system that receives different service requests and orchestrates the process of fulfilling the service requests; ¶0026; user interfaces that can manage automated metering infrastructure ("AMI") head-end systems, meter data management ("MDM") applications, and work management systems, which, in turn, manage the devices.)
the method comprising: storing customer information comprising a customer ID (Walsh, ¶0042; a customer may request that utility services start at a particular location (e.g., 22 Market St.), and on a particular day (e.g., May 1), via a telephone call 301 to CCB system 202. Upon receiving the telephone call 301 to start services, CCB system 202 may create a pending start-service agreement to begin the process of starting utility service for the customer.)
 and information regarding a meter corresponding to a corresponding customer; (Walsh, ¶0042; service order management system 210 will automatically evaluate and account for the various variable conditions for fulfilling the enable service request at the service point (that corresponds to 22 Market Street). … variables that service order management system 210 will take ; ¶0044; service order management system 210 will evaluate whether the device at the service point is a "non-smart" device, e.g., a mechanical meter, or a "smart" device, e.g., a smart electric meter). 
requesting an AMI platform to generate a service; (Walsh, Fig. 5 and ¶0050; At 502, the service order management system orchestrates the process of fulfilling the received service request by instructing an AMI head-end (e.g. AMI head-end 211 of FIG. 2)… At 503, the service order management system may monitor and examine the results of the AMI head-end and the MWM system to determine whether these systems are properly fulfilling the service requests.)
 mapping AMI platform information received from the AMI platform as a response to the request onto the customer information; (Walsh, ¶0050; At 503, the service order management system may monitor and examine the results of the AMI head-end and the MWM system to determine whether these systems are properly fulfilling the service requests. At 506, the records of the service order management system may be updated to reflect the results of 503.) While Walsh disclose mapping information received from the AMI platform, Walsh does not specifically disclose the received information is mapped onto customer information.  Tan, in the same field of Tan, ¶0034; transmitting, by the controller, the ID and the certificate of the appliance obtained in step (a) to the server; (c) obtaining, by the server, an ID of the smart meter associated with user information of the smart meter)
and transmitting mapping information comprising the mapped information to the AMI platform. (Tan; ¶0102; the remote server 120 associates the ID information of the smart meter 130 with the IDs and the certificates of the HEMS-controller 110; ¶0163; the remote server 120 further retrieves related information, such as the customer premise postal address in the house of the user, a customer name, and a customer identifier (e.g., a national registration number, a driving license number, and a passport number). It should be noted that such information may have been obtained at the time of a customer registration for a service that uses the smart meter 130.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Walsh with the known technique of received information being mapped onto customer information, as taught by Tan, in order to ensure the correct smart meter network enablement by the system. (Tan, ¶¶0163-0165)
Regarding claim 12, Walsh discloses an AMI management method of an AMI management server which manages an AMI, (Walsh, Fig. 2 and ¶0026; Embodiments of the present invention may orchestrate the fulfilling of ; ¶¶0036-0037; External systems may include systems such as a meter data management ("MDM") system 201, a customer care and billing ("CCB") system 202, an operation device management ("ODM") system 203 and a customer self-service ("CSS") system 204. Each of the external systems 201-204 may initiate service requests to be performed.)
the method comprising: receiving information regarding a meter corresponding to a corresponding customer from a terminal of an installation engineer; (Walsh, Figs. 2 and 5 and ¶0043; service order management system 210 may create/initiate a field activity 306 for the installing of a device at the service point and for the connecting of the installed device to a source of power. This field activity 306 can then be provided to a mobile workforce management system 212; ¶0050; At 502, the service order management system orchestrates the process of fulfilling the received service request by initiating a field activity for a mobile workforce management ("MWM") system (e.g., MWM system 212 of FIG. 2). At 503, the service order management system may monitor and examine the results of the AMI head-end and the MWM system to determine whether these systems are properly fulfilling the service requests.)
Walsh, ¶0042; a customer may request that utility services start at a particular location (e.g., 22 Market St.), and on a particular day (e.g., May 1), via a telephone call 301 to CCB system 202. Upon receiving the telephone call 301 to start services, CCB system 202 may create a pending start-service agreement to begin the process of starting utility service for the customer.)
 and the received information regarding the meter; (Walsh, ¶0042; service order management system 210 will automatically evaluate and account for the various variable conditions for fulfilling the enable service request at the service point (that corresponds to 22 Market Street). … variables that service order management system 210 will take into account may include, but are not limited to:… whether a device is installed at the service point and the characteristics of the device, (4) the state of any device that is installed at the service point…; ¶0044; service order management system 210 will evaluate whether the device at the service point is a "non-smart" device, e.g., a mechanical meter, or a "smart" device, e.g., a smart electric meter)
 requesting an AMI platform to generate a service; (Walsh, Fig. 5 and ¶0050; At 502, the service order management system orchestrates the process of fulfilling the received service request by instructing an AMI head-end (e.g. AMI head-end 211 of FIG. 2)… At 503, the service order management system may monitor and )
mapping AMI platform information received from the AMI platform as a response to the request onto the customer information; (Walsh, ¶0050; At 503, the service order management system may monitor and examine the results of the AMI head-end and the MWM system to determine whether these systems are properly fulfilling the service requests. At 506, the records of the service order management system may be updated to reflect the results of 503.) While Walsh disclose mapping information received from the AMI platform, Walsh does not specifically disclose the received information is mapped onto customer information.  Tan, in the same field of endeavor as Walsh however discloses mapping AMI platform information received from the AMI platform as a response to the request onto the customer information. (Tan, ¶0034; transmitting, by the controller, the ID and the certificate of the appliance obtained in step (a) to the server; (c) obtaining, by the server, an ID of the smart meter associated with user information of the smart meter)
and transmitting mapping information comprising the mapped information to the AMI platform. (Tan; ¶0102; the remote server 120 associates the ID information of the smart meter 130 with the IDs and the certificates of the HEMS-controller 110; ¶0163; the remote server 120 further retrieves related information, such as the customer  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Walsh with the known technique of received information being mapped onto customer information, as taught by Tan, in order to ensure the correct smart meter network enablement by the system. (Tan, ¶¶0163-0165)
Regarding claim 3, Walsh discloses further comprising transmitting a service opening request to a telecommunications operator, wherein the mapping comprises additionally mapping telecommunications operator information received from the telecommunications operator as a response to the service opening request onto the customer information. (Walsh, Figs. 2-4 and ¶¶0036-0037; a customer care and billing ("CCB") system 202…CCB system 202 may initiate the starting or the stopping of utility services to a customer. A customer may also report issues to a utility organization (which subsequently initiates corresponding service requests) via CCB system 202. CCB system 202 may also initiate disconnecting a customer from utility services due to non-payment by the customer, or connecting the customer to utility services due to resumption of payment by the customer. CCB system 202 may also turn utility services on or off depending on the conditions of use of a pre-paid metering plan by a customer. CCB system 202  ¶0042; a customer may request that utility services start at a particular location (e.g., 22 Market St.), and on a particular day (e.g., May 1), via a telephone call 301 to CCB system 202. Upon receiving the telephone call 301 to start services, CCB system 202 may create a pending start-service agreement to begin the process of starting utility service for the customer.)

Claims 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh in view of Tan in view of Klicpera (US Pub. 2016/0163177 A1)(hereinafter Klicpera)
Regarding claim 2, Tan discloses wherein the customer information comprises the customer ID, a meter ID, (Tan; ¶0102; the remote server 120 associates the ID information of the smart meter 130 with the IDs and the certificates of the HEMS-controller 110; ¶0163; the remote server 120 further retrieves related information, such as the customer premise postal address in the house of the user, a customer name, and a customer identifier (e.g., a national registration number, a driving license number, and a passport number). It should be noted that such information may have been obtained at the time of a customer registration for a service that uses the smart meter 130.)
Klicpera, ¶0089; each water use/water energy monitor and/or leak detection apparatus 10, 200 will be identified and verified to see if its identification is already in the central storage. This identity can be implemented using various values, including MAC address, Universal Unique Identifier ("UUID") TCP /IP address, DNS name, email address, serial number, a unique string of characters issued by a municipal or governmental agency.) Consequently it would have been obvious for a person of ordinary skill in the art to implement Tan with the known technique of including a network ID, as taught by Klicpera, since it is one of the known various technique for verifying identification in an smart meter system. (Klicpera, ¶0089)
Regarding claim 4, Klicpera discloses wherein the AMI platform information comprises a platform AE-ID, wherein the telecommunications operator information comprises an telecommunications operator AE-ID, and wherein the mapping information comprises a network ID, the platform AE-ID, and the telecommunications operator AE-ID. (Klicpera, ¶0089; each water use/water energy monitor and/or leak detection apparatus 10, 200 will be identified and verified to see if its identification is already in the central storage. This identity can be implemented using various values, including MAC address, Universal Unique Identifier ("UUID") TCP /IP address, DNS name, email address, serial number, a unique string of characters issued by a municipal or governmental agency.
Regarding claim 5, Tan discloses wherein the mapping information further comprises the customer ID and a meter ID. (Tan; ¶0102; the remote server 120 associates the ID information of the smart meter 130 with the IDs and the certificates of the HEMS-controller 110; ¶0163; the remote server 120 further retrieves related information, such as the customer premise postal address in the house of the user, a customer name, and a customer identifier (e.g., a national registration number, a driving license number, and a passport number). It should be noted that such information may have been obtained at the time of a customer registration for a service that uses the smart meter 130.)
Regarding claim 6,Tan discloses further comprising transmitting the mapping information and metering time information to the meter. (Tan, Figs.1A and 1B and ¶0072; the remote server 120 transmits to the smart meter 130, based on the authentication table generated in Step S106, the ID and the certificate of the HEMS-controller 110 and the ID and the certificate of each of the appliances 140 which are associated with the smart meter 130 (S107))

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh in view of Tan in view of Klicpera in view of Sewell (US Pub. 2011/0225072 A1)(hereinafter Sewell)
Regarding claim 7, Walsh discloses wherein the meter is configured to meter by using the mapping information and the metering time information, (Walsh, Figs. 2-4 and ¶¶0036-0037; a customer care and billing ("CCB") system 202…CCB system 202 may initiate the starting or the stopping of utility services to a customer. A customer may also report issues to a utility organization (which subsequently initiates corresponding service requests) via CCB system 202. CCB system 202 may also initiate disconnecting a customer from utility services due to non-payment by the customer, or connecting the customer to utility services due to resumption of payment by the customer. CCB system 202 may also turn utility services on or off depending on the conditions of use of a pre-paid metering plan by a customer. CCB system 202 may also implement rate changes when determining the cost of using utility services by a customer. CCB system 202 may also initiate the exchanging of meters.)
and to periodically transmit metering information to the AMI platform. Walsh does not specifically disclose periodic transmission of meter information.  Sewell in the same field of endeavor as Walsh, however, discloses the limitation. (Sewell, ¶0006; In a settlement system, a billing system at a middleware system receives periodic readings from each electricity meter.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Walsh with the known Sewell, ¶0006)
Regarding claim 8, Walsh discloses further comprising requesting the AMI platform to retrieve metering information and receiving the metering information from the AMI platform as a response to the request. (Walsh, ¶0050; Some categories of service requests for meters may read meter data so that usage/cost-of-usage can be calculated, as previously described above.)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh in view of Tan in view of Klicpera in view of Sewell in view of Cornwall et al (US Pub. 2011/0074598 A1)(hereinafter Cornwall)
Regarding claim 9, Sewell does not disclose, further comprising, when a change of a metering value of a corresponding period included in the received metering information exceeds a threshold value, changing the metering time information to shorten a metering interval, and transmitting the changed metering time information to the meter. Cornwall in the same field of endeavor however discloses the limitation. (Cornwall, ¶0057; Optionally, per other present exemplary embodiments, in the case of an alarm associated with an out of threshold value such as high/low pressure, endpoint device 200 may also automatically query the current value to report that along with the associated alarm indication.)  Consequently it would have been obvious for a person of ordinary skill in the art to implement Sewell with the known Cornwall, ¶0057)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure : Laha (US Pub. 2018/0049156 A1); Bharat (US Pub. 2014/0097965 A1); Sobotka (US Pub. 2012/0126994 A1); Vaswani (US Pub. 2007/0257813 A1) and Sfaelos (US Pub. 2012/0299744 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687